UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-1950



ABDUL WASEY KHALIQ; DEBBIE K. KHALIQ,

                Plaintiffs - Appellants,

          v.


DRAPER & GOLDBERG, P.L.L.C.; L. DARREN GOLDBERG,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:07-cv-00485-GBL)


Submitted:   June 5, 2008                  Decided:   July 16, 2008


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard Robert Erwin, Jr., ERWIN LAW FIRM, PA, Baltimore, Maryland,
for Appellants. Robert A. Oliveri, Jr., DRAPER & GOLDBERG, PLLC,
Leesburg, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Abdul and Debbie Khaliq appeal the district court’s order

dismissing their complaint alleging violations of the Fair Debt

Collection Practices Act (“FDCPA”), 15 U.S.C. §§ 1692-1692o (2000),

for failure to state a claim upon which relief can be granted

because it was filed outside the one-year statutory limitations

period set out in 15 U.S.C. § 1692k(d).

           The Khaliqs filed an action against the same defendants

for the same violations of the FDCPA in the United States District

Court for the District of Maryland within the limitations period,

on September 5, 2006.      That action was transferred to the United

States District Court for the Eastern District of Virginia on March

20, 2007, and assigned case number 1:07-cv-275.                  The Eastern

District of Virginia dismissed that case for failure to timely

perfect service of process, pursuant to Rule 4(m) of the Federal

Rules of Civil Procedure, on May 16, 2007, the same day the Khaliqs

filed their complaint in the instant case.

           The Khaliqs argue that the pendency of another suit in

federal court involving the same claims and parties tolls the

statute   of   limitations   when   the   prior   suit   is    involuntarily

dismissed.      They   contend   that   the   defendants      have   not   been

prejudiced by the delay and the purpose of the limitations period

will not be frustrated if their suit is allowed to proceed.                They

argue that they should be permitted to refile their complaint


                                    -2-
because their prior complaint was dismissed without prejudice

pursuant to Rule 4(m), regardless of whether their complaint was

refiled outside the limitations period.

           We review de novo a district court’s dismissal of a

complaint for failure to state a claim upon which relief can be

granted.   Mayes v. Rappoport, 198 F.3d 457, 460 (4th Cir. 1999).

FDCPA actions must be brought “within one year from the date on

which the violation occurs.”     15 U.S.C. § 1692k(d) (2000).   Rule

4(m) provides:

     If a defendant is not served within 120 days after the
     complaint is filed, the court - on motion or on its own
     after notice to the plaintiff - must dismiss the action
     without prejudice against that defendant or order that
     service be made within a specified time.    But if the
     plaintiff shows good cause for the failure, the court
     must extend the time for service for an appropriate
     period.

Fed. R. Civ. P. 4(m).

           We hold that the district court correctly granted the

defendants’ motion to dismiss the Khaliqs’ complaint as barred by

the FDCPA’s statute of limitations. The Rule 4(m) dismissal of the

Khaliqs’ prior complaint by the Eastern District was based upon a

longstanding federal rule of procedure and the district court’s

finding that the Khaliqs did not show good cause for their delay in

perfecting service of process.   Plaintiffs who cannot successfully

challenge a Rule 4(m) dismissal by showing good cause for their

delay should not be allowed to avoid the consequence of that



                                 -3-
dismissal and the statute of limitations by simply filing a new

complaint immediately.

          For the reasons stated above, we affirm.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                          AFFIRMED




                               -4-